DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Species A without traverse in the reply filed 11/10/2020 is acknowledged, wherein the Applicant failed to elect the embodiment pertaining to Claims 10-15.
In the Arguments submitted 04/29/2021 the Applicant argues that no serious search burden exists for non-elected Species B.  This untimely traversal is not found persuasive because, contrary to what applicant suggests, the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple species, such as those related to structurally divergent heat exchangers contained within the restriction requirement, require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple species would thus involve a significant burden even if all searches were coextensive wherein the art applicable to one species would not necessarily be applicable to the other species, and vice versa. The restriction requirement is FINAL; please see the Non-Final Action submitted 02/03/2021 for a description of the divergent subject matter in Claim 10 that correlates to unelected Species B. Further, in addition to classification searches, 

Claim Objections
Claim 1 is objected to because of the following informalities:  
“a transition region a first wall, a second wall” should be rewritten to be -- a transition region, a first wall, a second wall--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over GMBH (Translation of German Patent Document DE 202004011489 U1) in view of Parfenov (US PG Pub. 20130140010) hereinafter referred to as GMBH and Parfenov, respectively.

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plate)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Support Portions)][AltContent: arrow]
    PNG
    media_image1.png
    515
    547
    media_image1.png
    Greyscale

GMBH Figure 2
Regarding Claim 1, GMBH discloses a heat exchanger (shown in figure 1) comprising: 
at least one passage defining a flow path for airflow (as shown in figure 2, referring to the passage in which the top most turbulator (10) is situated); and 
a manifold (7 and 8) including a transition region (a region of the hollow interior of the collecting box (7) that transitions the flow from the inlet port to the flow passages and that includes the flow guide elements (14)), a first wall, a second wall (shown in 
Although GMBH discloses “The flow guide elements 14 preferably extend over the entire depth T of the network 1” and “The heat exchanger network 1 shown in Fig. 1 is airtight and mechanically firmly connected at the two lateral ends of the second passages 5, each with a collecting tank 7 or 8, for .B. by soldering or gluing”, GMBH does not explicitly disclose the at least two rib portions are integral to the manifold.
Parfenov, also drawn to a stacked heat exchanger core having flow guides, discloses at least two rib portions (3) are integral to the manifold (shown in figures 1-2, wherein the block profiles (3) are welded (15) to the manifold boxes (15)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide GMBH with the at least two rib portions being integral to the manifold, as taught by Parfenov, the motivation being to prevent the loss of fluid flow from the heat exchanger that would result in a decrease in heat exchange or undesirable emittance of fluid from the heat exchanger, to create a heat exchanger with increased structural rigidity for an extended operational life or to increase the strength of the heat exchanger to withstand numerous thermal cycles and avoid degradation or failure.         
Regarding Claim 2, GMBH further discloses the manifold includes a housing (housing is shown in figure 1) with an inlet opening (the inlet opening is adjacent the inlet port (11) as shown in figure 2) and the transition region is adjacent the at least one passage (as shown in figure 2, wherein the interior of the collecting box (7) is adjacent and transitions the flow of the working fluid from the inlet to the passages).
Regarding Claim 3, GMBH further discloses the at least two rib portions extend across the transition region of the manifold (as shown in figures 1 and 2).
Regarding Claim 4, GMBH further discloses the at least two rib portions include a support portion supporting the at least one passage (as shown in annotated figure 2, referring to the portion of the flow guide elements (14) that support the respective plates).
Regarding Claim 5, GMBH further discloses a plate defining the at least one passage (shown in annotated figure 2, being the associated plates (2) and block profiles (6)), the plate abutted against the support portion of the at least two rib portions so as to continue the smoothly curved transition surface through the at least one passage (as shown in annotated figure 2).
Regarding Claim 6, GMBH further discloses a seal disposed between the plate and the at least two rib portions (“The flow guide elements 14 preferably extend over the entire depth T of the network 1 and have expediently flat base surfaces 14a on their rear sides, which abut against the end surfaces 2a of the plates 2 and / or the end surfaces 3a of the first block profiles 3 and with these by soldering, Gluing, screwing or otherwise firmly connected”, underline for emphasis, Para. 26).
Regarding Claim 7, GMBH further discloses the plate comprises a unitary part without joints (the plates (2) are unitary parts without joints).
Regarding Claim 8, GMBH further discloses the smoothly curved transition surface comprises a bell mouth shape (shown in figure 2).
Regarding Claim 9, GMBH further discloses a plurality of passages for airflow and the manifold comprises an inlet manifold (7) at one end of the plurality of passages and an outlet manifold (8) at an opposite end of the plurality of passages (shown in figures 1-2).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/PAUL ALVARE/Primary Examiner, Art Unit 3763